HARRIS, Judge.
Appellant was convicted of burglary in the second degree and sentenced to nine (9) years in the penitentiary. At arraignment, he was represented by a court-appointed lawyer and pleaded not guilty. At trial he was represented by counsel of his choice. After conviction he was determined to be indigent and a free transcript of the evidence was furnished him. Trial counsel was appointed to represent him on appeal.
The companion case of Jackson v. State, 52 Ala.App. 667, 296 So.2d 753, was affirmed by this Court on June 25, 1974. The facts in both cases are identical with the exception that in Jackson’s case both he and this appellant testified for the defense and simply denied the burglary though they were observed breaking into the church. Both were positively identified in Jackson and in this case and no evidence was offered for the defense in this case. Jackson is here referred to for a definitive statement of the facts and controlling law.
This case is affirmed on authority of Jackson v. State, supra.
Affirmed.
All the Judges concur.